DETAILED ACTION

This action is in response to communications: Amendment filed November 5, 2020.

Claims 1-25 are pending in this case.  Independent claims 1, 12, and 23 have been amended.  No claims have been newly added or cancelled.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 14, 2021 was filed after the mailing date of the Non-Final Office Action on August 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandanagobalane et al. (US 2019/0146766) in view of Tsingauz et al. (US 2018/0260197) and Levit-Gurevich et al. (US 2015/0378868).

As to claim 1, Sandanagobalane et al. disclose an apparatus (Figure 4, computing system 400), comprising: at least one memory (memory 402) comprising instructions ([0053] notes operating system 406 and application software 407 stored in memory 402, where software 407 includes compiler 408 configured to compile source code having a mixture of host code and device code, thus includes instructions); and a processor (central processing unit (CPU) 401, corresponding to host processor 122 of Figure 1) coupled to the at least one memory (Figure illustrates coupling of CPU 401 with memory 402), the processor (CPU 401/host processor 122) to execute the instructions to implement a profiling process (Figures 2A, 2B, and 2C) to profile a graphics processing unit (GPU) application (e.g. application software 407) being executed via a GPU (graphics processing unit (GPU) 403, corresponding to accelerator processor 124 of Figure 1), the profiling process to: perform an instrumentation phase (instrumented compilation phase 110) to determine an operating process (e.g. a kernel, as illustrated in Figure 2C) being executed via the GPU (GPU 403/accelerator processor 124) and to generate instrumented binary code (e.g. instrumented executable code) from an original binary (source code, where [0022] notes source code including a mixture of host code and device code) for the operating process (e.g. kernel), the instrumented binary code (instrumented executable code) to measure machine instruction-level performance of the operating process (e.g. kernel)([0023] notes in the instrumented compilation phase 110, compiler 112 compiles source code to generate instrumented executable code, the profile instrument generation module 114 generates a Control Flow Graph (CFG) according to the GPU functions and inserts profile counters to the code to instrument the edges and basic blocks of the CFG, the counters record execution performance information regarding the various portions of the source code, where [0017] notes the instrumented executable code includes profile instrumentation counters for the device functions; and instructions for the host processor to allocate and initialize device memory for the counters and to retrieve collected profile information from the device memory to generate instrumentation output, see Figures 2A and 2B and associated text for details regarding instrumented compilation phase 110), perform an execution phase (instrumented execution phase 120) to collect profiling data (profile information/data) for a command of the operating process (e.g. kernel)([0023] notes in the instrumented execution phase 120, the host and device execute the instrumented executable code and produce and store a profile file containing collected profile information; Figure 2C illustrates instrumented execution phase 120 between CPU (host processor 122) and GPU (accelerator processor 124), where at step 264, the CPU launches the kernel, and in response, at step 271, the GPU executes the kernel, and at step 272, increments the profile counters), and perform a completion phase (optimization compilation phase 130) for a profiling application (e.g. application software 407) executed via the processor (CPU 401/host processor 122) to read the profiling data (profile information)([0024] notes in the optimization compilation phase 130, the profile is fed back to the compiler 112 for a second compilation on the source code, and the profile guided use module 134 performs a code optimization process based on the profile file, particularly device code optimization; Figure 2C, step 265 notes copying the profile counter values from the GPU, at step 266, calling into a library interface to record the profile information, and at step 280, calling the library interface to write profile information to an output file).

As noted above, Sandanagobalane et al. describes generating instrumented binary code, the instrumented binary code to measure machine instruction-level performance of the operating process, but do not disclose “the instrumented binary code to comprise profiling instructions inserted at different code locations in the original binary code as specified by an instrumentation schema to measure machine instruction-level performance of the operating process.”  Additionally, Sandanagobalane et al. describes generating instrumented binary code from source code, which is a mixture of host code and device code, but do not specifically its source code as “original binary code.”  

Tsingauz et al. disclose the instrumented binary code to comprise profiling instructions inserted at different code locations in the original binary code as specified by an instrumentation schema to measure machine instruction-level performance of the operating process (Figure 1 illustrates dynamic analyzer 126 coupled to instrumenting module 114c of compiler 114, where [0030] notes compiler receives source code, e.g. source code 106 and forwards to instrumenting module 114c, [0031] notes instrumenting module 114c receives information from dynamic analyzer 126, which may include code for implementing an application programming interface (API), for instrumenting the source code, where [0016] notes dynamic analyzer may: specify the points in the code where instrumentation collects information, identify code constructs to be instrumented, define the instrumentation to collect data, define a mechanism to aggregate collected data and/or define the publishing of aggregated data).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandanagobalane et al. instrumentation phase to include a dynamic analyzer for providing information as to instrumenting binary code as taught by Tsingauz et al., thus providing automated and extensible instrumentation and maintaining accurate correspondence between the information collected and the source code (see [0003] thru [0005], and [0012] thru [0018] of Tsingauz).

Levit-Gurevich et al. also disclose an apparatus (Figure 1, computing device 100), comprising: at least one memory (memory 124 and/or data storage device 126) comprising instructions ([0019] notes memory 124 may store various data and software used during the operation of the computing device 100 such operating systems, application, programs, libraries, and drivers, [0020] notes data storage device 126 may store images of executable binary code and/or execution statistics recorded during execution of instrumented binary code); and a processor coupled to the at least one memory (processor 120 coupled to memory 124 and/or data storage device 126), the processor to execute the instructions to implement a profiling process ([0019] note processor for performing functions of computing device as illustrated in Figure 2), the profile process (Figure 3) to: perform an instrumentation phase to generate instrumented binary code (Figure 2, instrumented code 206) from an original binary for the operating process (Figure 2, binary code 202)([0023] notes binary code 202 may be configured as any executable code, assembly code, bytecode, or other set of instructions that may be executed by the computing device 100, and may be embodied as production code or other unmodified binary code, [0024] notes dynamically instrumenting original binary code 202 to generate instrumented code 206), the instrumented binary code to measure machine instruction-level performance of the operating process (Figure 3, step 304 notes dynamically instrumenting binary code, where [0028] notes instrumenting the binary code 202 may include performing dynamic translation, just-in-time compilation, dynamic code generation, or any other appropriate transformation to the binary code 202, where each instrumented instruction may record data, increment counters, or otherwise trigger routines to monitor and record performance of the binary code 202); perform an execution phase to collect profiling data (Figure 2, execution statistics 208) for a command of the operating process (Figure 3, step 306 notes executing instrumented code and gather execution statistics, which encompasses steps 308-314, where [0028] notes executing the instrumented code 206 associated with the binary code 202 and gathering the execution statistics 208, [0029] notes recording various execution statistics, where Figure 4 illustrates and [0031] notes a data table of execution statistics gathered during execution of instrumented code 206); perform a completion phase for a profiling application executed via the processor (processor 120) to read the profiling data (Figure 3, step 316 notes combining statistics from all threads, where [0032] notes combining by concatenating or merging the data describing the execution statistics, see additional steps 320-330 and associated text).

It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Sandanagobalane et al. modified with Tsingauz et al.’s method of generating see [0024] of Levit-Gurevich).

Claims 12 and 23 are similar in scope to claim 1 above, and are therefore rejected under similar rationale.

As to claims 2 and 13, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the operating process comprising at least one of a compute kernel or a compute shader (Sandanagobalane, Figure 2C illustrates process of executing a kernel, e.g. step 261 notes allocating GPU memory for the profile counters of a kernel and all device functions called from the kernel, step 262 notes using the GPU driver to initialize the profile counter, step 264 notes launching the kernel, and step 271 notes executing the kernel).

As to claims 3, 14, and 25, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the instructions to execute a GPU driver (Sandanagobalane, [0046] notes a GPU driver executed by CPU, e.g. executed by host processor 122 of Figure 1) and a binary instrumentation engine (BIE) (Sandanagobalane, Figure 1, integrated compiler 112 with profile instrument generation module 114 and profile instrument use module 134 may be considered “binary instrumentation engine”).

As to claims 4 and 15, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the instructions to implement the profiling process to perform the instrumentation phase (Sandanagobalane, instrumented compilation phase 110) wherein the GPU driver (Sandanagobalane, e.g. GPU driver executed by host processor 122 (e.g. CPU) of Figure 1) receives notification of a profile trigger event from the BIE (Sandanagobalane, integrated compiler 112 with profile instrument generation module 114 and profile instrument use module 134)(Sandanagobalane, [0023] notes compiler 112 compiles the source code to generate instrumented executable code, where the profile instrument generation module 114 generates a Control Flow Graph (CFG) according to the GPU functions and inserts profile counters to the code to instrument the edges and basic blocks of the CFG, [0046] notes at the beginning of a kernel execution, all the counters corresponding to the kernel and all the device functions called from it need to be initialized to zero, where a GPU driver as executed by the CPU is used to perform the initialization based on information passed to it using a special section in the executable, where Figure 2C and associated text, e.g. step 261 notes allocating GPU memory for the profile counters of a kernel and all device functions called from the kernel, and at step 262, using the GPU driver to initialize the profile counters).

As to claims 5 and 16, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the profile trigger event comprising creation of the operating process (Sandanagobalane, kernel)(Sandanagobalane, [0046] notes at the beginning of a kernel execution, all the counters corresponding to the kernel and all the device functions called from it need to be initialized to zero, where a GPU driver as executed by the CPU is used to perform the initialization based on information passed to it using a special section in the executable, where Figure 2C and associated text, e.g. step 261 notes allocating GPU memory for the profile counters of a kernel and all device functions called from the kernel, and at step 262, using the GPU driver to initialize the profile counters).

As to claims 6 and 17, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the instructions to implement the profiling process to perform the instrumentation phase (Sandanagobalane, instrumented compilation phase 110) wherein the profiling application (e.g. application software 407) operates to instruct the BIE (Sandanagobalane, integrated compiler 112 with profile instrument generation module 114 and profile instrument use module 134) to perform an instrumentation process on the operating process (Sandanagobalane, kernel)(Sandanagobalane, [0023] notes compiler 112 compiles the source code to generate instrumented executable code, where the profile instrument generation module 114 generates a Control Flow Graph (CFG) according to the GPU functions and inserts profile counters to the code to instrument the edges and basic blocks of the CFG, [0046] notes at the beginning of a kernel execution, all the counters corresponding to the kernel and all the device functions called from it need to be initialized to zero, where a GPU driver as executed by the CPU is used to perform the initialization based on information passed to it using a special section in the executable, where Figure 2C and associated text, e.g. step 261 notes allocating GPU memory for the profile counters of a kernel and all device functions called from the kernel, and at step 262, using the GPU driver to initialize the profile counters).

As to claims 7, 18, and 24, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the instructions to implement the profiling process to perform the instrumentation phase (Sandanagobalane, instrumented compilation phase 110)  wherein the BIE (Sandanagobalane, integrated compiler 112 with profile instrument generation module 114 and profile instrument use module 134): generates instrumented binary code via the instrumentation process (Sandanagobalane, instrumented executable code via instrumented compilation phase 110)(Sandanagobalane, Figure 1 illustrates and [0023] notes compiler 112 compiles the source code to generate instrumented executable code during instrumentation compilation phase 110, where [0017] notes the instrumented executable code includes profile instrumentation counters for the device functions; and instructions for the host processor to allocate and initialize device memory for the counters and to retrieve collected profile information from the device memory to generate instrumentation output), and provides the instrumented binary code (Sandanagobalane, instrumented executable code) to the GPU driver (Sandanagobalane, e.g. GPU driver executed by host processor 122 (e.g. CPU) of Figure 1)(Sandanagobalane, Figure 1 illustrates providing instrumented executable code to instrumented execution 120 with host processor 122 (e.g. CPU) and accelerator processor 124 (e.g. GPU), where the GPU driver is executed by host processor 122 (e.g. CPU), [0046], see Figures 2A and 2B and associated text for details regarding instrumented compilation phase 110).

As to claims 8, 19, and 25, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the Sandanagobalane, instrumented execution phase 120) wherein the BIE (Sandanagobalane, integrated compiler 112 with profile instrument generation module 114 and profile instrument use module 134) causes the GPU driver (Sandanagobalane, e.g. GPU driver executed by host processor 122 (e.g. CPU) of Figure 1) to allocate a buffer (Sandanagobalane, GPU memory) for the profiling data (Sandanagobalane, profile information/data)(Sandanagobalane, [0023] notes during the instrumented execution phase, the host and the device execute the instrumented executable code and produce and store a profile file containing collected profile, where Figure 2C illustrates and associated text notes instrumented execution phase 120, which enables the host (e.g. host processor 122) and device (e.g. accelerator processor 124) to coordinate and thereby facilitate generation and output of the profiling data, where step 261 notes allocating GPU memory for the profile counters of a kernel and all device functions called from the kernel, and step 262 notes using the GPU driver to initialize the profile counters).

As to claims 9, 20, and 25, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the instructions to implement the profiling process to perform the execution phase (Sandanagobalane, instrumented execution phase 120) wherein the GPU driver (Sandanagobalane, e.g. GPU driver executed by host processor 122 (e.g. CPU) of Figure 1) maps the buffer (Sandanagobalane, GPU memory) as shared between the GPU (Sandanagobalane, GPU 403/accelerator processor 124) and the processor (Sandanagobalane, CPU 401/host processor 122)(Sandanagobalane, [0023] notes during the instrumented execution phase 120, the host and the device execute the instrumented executable code and produce and store a profile file containing collected profile, where Figure 2C illustrates and associated text notes instrumented execution phase 120, which enables the host (e.g.  CPU 401/host processor 122) and device (e.g. GPU 403/accelerator processor 124) to coordinate and thereby facilitate generation and output of the profiling data, where step 261 notes allocating GPU memory for the profile counters of a kernel and all device functions called from the kernel, step 262 notes using the GPU driver to initialize the profile counters, and step 263 notes binding the GPU memory to an ID of the GPU, thus denoting the GPU driver mapping the GPU memory, where step 264 notes launching the kernel, step 271 notes executing the kernel, step 272 notes incrementing the profile counter, and step 265 notes copying the profile counter values from the GPU, thus denoting the CPU and GPU share the GPU memory, as the GPU writes the profile counter values and the CPU reads the profile counter values).

As to claims 10 and 21, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the instructions to implement the profiling process to perform the execution phase (Sandanagobalane, instrumented execution phase 120) wherein the GPU driver (Sandanagobalane, e.g. GPU driver executed by host processor 122 (e.g. CPU) of Figure 1) binds the buffer (Sandanagobalane, GPU memory) for the operating process (Sandanagobalane, kernel) for the command (Sandanagobalane, Figure 2C illustrates and associated text notes instrumented execution phase 120, where step 263 notes binding the GPU memory to an ID of the GPU).

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandanagobalane et al. (US 2019/0146766) in view of Tsingauz et al. (US 2018/0260197) and Levit-Gurevich et al. (US 2015/0378868) as applied to claims 8 and 19 above, and further in view of Wang et al. (US 9,691,123).

As to claims 11 and 22, Sandanagobalane et al. modified Levit-Gurevich et al. and Tsingauz et al. disclose the processor (Sandanagobalane, CPU 401/host processor 122) to execute the instructions to implement the profiling process to perform the completion phase (Sandanagobalane, optimization compilation phase 130) wherein the BIE (Sandanagobalane, Figure 1, integrated compiler 112 with profile instrument generation module 114 and profile instrument use module 134) provides the profiling application to the buffer (Sandanagobalane, GPU memory) responsive to determining that the command has completed (Sandanagobalane, [0024] notes in the optimization compilation phase 130, the profile is fed back to the compiler 112 for a second compilation on the source code, and the profile guided use module 134 performs a code optimization process based on the profile file, particularly device code optimization, where Figure 2C illustrates after step of incrementing the profile counter, at step 265, copying the profile counter values from the GPU, thus reading the GPU memory allocated for storing the profile counter values), but do not disclose the BIE provides the profiling application with a pointer to the buffer responsive that the command has completed.

Wang et al. disclose the BIE provides the profiling application with a pointer to the buffer responsive that the command has completed (column 3, lines 38-58 notes graphics instruction buffer (GIB) 100 for which instrumentation instructions are added, where the GIB may include pointers which indicate a head storage location 110 and a tail storage location 190 which may point to particular storage locations 104).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Sandanagobalane et al. modified Tsingauz et al. and Levit-Gurevich et al.’s buffer (e.g. GPU memory) to include pointers as described in Wang et al. for specifically identifying next instructions to be executed.

Response to Arguments

Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive.  Applicant amends independent claims 1, 12, and 23 to similarly recite, “…the instrumented binary code to comprise profiling instructions inserted at different code locations in the original binary code as specified by an instrumentation schema to measure machine instruction-level performance of the operating process…”  Applicant argues on pages 8 and 9 of the Amendment filed that the prior art of record does not teach or suggest the limitations of the claims as now amended.  However, in light of the amendment, Tsingauz et al. (US 2018/0260197) in combination with Sandanagobalane et al. (US 2019/0146766) and Levit-Gurevich et al. (US 2015/0378868) is used to teach the limitations of the claims.  Please see the rejection and notes regarding the claims above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612